DETAILED ACTION
This Office Action is in response to Applicant’s Arguments /Remarks and RCE filed on 02/28/2022.
As per instant Amendment, claims 1-40 and 55-60 have been cancelled; claims 41-43, 46-50 and 53-54 have been amended; claims 61-66 are new claims and claims 41 and 48 are independent claims.  Claims 41-54 and 61-66 have been examined and are pending. This Action is made Non-FINAL. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/28/2022 has been entered.


Response to Arguments
Applicant’s arguments, see Applicant’s Arguments /Remarks and RCE filed on 02/28/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
	Applicant’s arguments the art of record does not disclose: “wherein the predetermined amount of time is dynamically determined at a time of receiving the proposed transaction.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Kim does disclose ‘wherein the predetermined amount of time is dynamically determined at a time of receiving the proposed transaction.’ (para. 0065 and fig. 1 and 8).
Examiner, however, in light of the above submission maintains the previous rejections while considering the amendments to the claims as follows:



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 41-54 and 61-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Labrou et al., Pub. No.: US 2006/0206709 (hereinafter Labrou) in view of Kim, Pub. No.: US 2006/0131385.

Referring to claim 41, Labrou teaches a method of securely authorizing an electronic transaction by an identity protection system, the method comprising: 
receiving a proposed transaction involving a user (para. 0031, transaction); 
causing presentation of (1) the proposed transaction and (2) an option to approve or disapprove the proposed transaction to each respective person using each of the plurality of devices, wherein responses to the presented option, if provided, are transmitted to the identity protection system by the plurality of devices; receiving the responses from at least a subset of the plurality of devices (paras. 0011, 0078).

Labrou does not explicitly disclose accessing a list of devices associated with the user, the list identifying a plurality of devices that have been preselected by the user; causing completion of the proposed transaction after a predetermined amount of time if all of the received responses approve the proposed transaction, wherein the predetermined amount of time is dynamically determined at a time of receiving the proposed transaction. 

However, in an analogous art, Kim teaches accessing a list of devices associated with the user and identifying a plurality of devices that have been preselected by the user (paras. 0034, 0040-0045, 0067 and figs. 1-3, phone number retrieving program 225 on the server 122 retrieving a phone number of a mobile device assigned to the requesting account by searching the cardholder information database 124 (the claimed ‘accessing a list of devices, the list being associated with the entity’)); 
 (para. 0065 and figs. 1 and 8, if the recipient fails to reply to the transaction notification message before the expiration of the reply waiting period (corresponding to predetermined amount of time), the server 122 will complete the processing of the transaction request). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Labrou with the method and system of Kim, wherein accessing a list of devices associated with the user, the list identifying a plurality of devices that have been preselected by the user; causing completion of the proposed transaction after a predetermined amount of time if all of the received responses approve the proposed transaction, wherein the predetermined amount of time is dynamically determined at a time of receiving the proposed transaction (Kim: para. 0003)


Referring to claim 42, Labrou and Kim teach the method of claim 41. Kim further teaches wherein the subset of the plurality of includes at least one of a mobile devices, a desktop computer or a tablet computer (Kim: para. 0040 and figs. 1-3).

Referring to claim 43, Labrou and Kim teach the method of claim 41. Kim further teaches wherein the predetermined amount time is dynamically determined based on a value of the proposed transaction (Kim: para. 0065 and figs. 1 and 8).

Referring to claim 44, Labrou and Kim teach the method of claim 41. Kim further teaches comprising: causing cancelation of the proposed transaction if a response is not received from at least one of the devices identified in the list (Kim: para. 0066 and fig. 9, denying the transaction request).

Referring to claim 45, Labrou and Kim teach the method of claim 41. Kim further teaches comprising: causing cancelation of the proposed transaction if at least one of the received responses indicate that the authenticated users of the devices that transmitted the responses disapprove the proposed transaction (Kim: para. 0066 and fig. 9, denying the transaction request).

Referring to claim 46, Labrou and Kim teach the method of claim 41. Kim further teaches wherein the plurality of devices identified in the list includes at least one device associated with the user (Kim: para. 0040 and figs. 1-3).

Referring to claim 47, Labrou and Kim teach the method of claim 41. Kim further teaches wherein the plurality of devices identified in the list includes at least one device associated with a second user (Kim: para. 0040 and figs. 1-3).

Referring to claim 48, This claim is similar in scope to claim 41, and is therefore rejected under similar rationale.

Referring to claim 49, This claim is similar in scope to claim 42, and is therefore rejected under similar rationale.

Referring to claim 50, This claim is similar in scope to claim 43, and is therefore rejected under similar rationale.

Referring to claim 51, This claim is similar in scope to claim 44, and is therefore rejected under similar rationale.


Referring to claim 52, This claim is similar in scope to claim 45, and is therefore rejected under similar rationale.


Referring to claim 53, This claim is similar in scope to claim 46, and is therefore rejected under similar rationale.


Referring to claim 54, This claim is similar in scope to claim 47, and is therefore rejected under similar rationale.

Referring to claim 61, Labrou and Kim teach the method of claim 41. Kim further teaches wherein the predetermined amount of time is based on a security level of the proposed transaction (Kim: paras. 0065-0066 and fig. 9).

Referring to claim 62, Labrou and Kim teach the method of claim 41. Kim further teaches wherein the security level of the proposed transaction is set, by the user, at a higher level than a default security level for the proposed transaction (Kim: paras. 0065-0066 and fig. 9).

Referring to claim 63, Labrou and Kim teach the method of claim 41. Kim further teaches wherein the security level of the proposed transaction is set to a highest security level associated with the plurality of devices (Kim: paras. 0065-0066 and fig. 9).

Referring to claim 64, This claim is similar in scope to claim 61, and is therefore rejected under similar rationale.

Referring to claim 65, This claim is similar in scope to claim 62, and is therefore rejected under similar rationale.

Referring to claim 66, This claim is similar in scope to claim 63, and is therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                            03/12/2022